Citation Nr: 1216174	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed back disorder.  



REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He was awarded a Combat Infantryman's Badge and a Vietnam Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by RO.  The rating decisions dated in October 1999 and March 2000 denied service connection for a back disorder.  

In October 2004, the Board denied the claim of service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2007, the Court issued an Order vacating the Board's October 2004 decision and remanding the matter to the Board for action in compliance with the Order.  

In November 2007 and March 2009, the issue of service connection for a back disability was remanded to the RO for additional development of the record.  

The Veteran previously had presented testimony at a hearing with a Veterans Law Judge in August 2001.  A transcript of the hearing is associated with the Veteran's claims folder.  

Subsequently, that Veterans Law Judge left employment with the Board.  The Board offered the Veteran another opportunity for a hearing.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in November 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  

In an April 2010 decision, the Board denied service connection for a back disorder.  The issue of a higher rating for the service-connected diabetes mellitus Type II was remanded to the RO for additional development.  

The Veteran filed an appeal of the denial of the claim for service connection for a back disorder with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the April 2010 decision which denied service connection for a back disorder be vacated and remanded for additional action by the Board.

In June 2011, the Court issued an Order granting the Joint Motion, vacating and remanding the matter of service connection for a back disorder to the Board for compliance with specified directives.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he injured his back in service by sleeping on the ground and on ammunition boxes and doing heavy lifting of ammunition and machine guns.  See the July 2008 statement by the Veteran and his testimony at the August 2001 hearing.  

The Veteran also testified that he started treatment after service in the late 1970s, but his treating doctor was deceased.  Dr. S.C.S. then started treating him for his back in 1985.  The Veteran stated that he had personally known this doctor for 40 years.  

The Veteran testified that, during basic training, his back was stiff, but did not cause trouble until after he went to Vietnam and did not have a decent place to sleep.  He indicated that, after getting out of the service and returning to work at a steel mill, his back was still stiff.  He reported being told he had a disc problem in 1985.  See also the Veteran's testimony before the Board in November 2008.  

The service records show that the Veteran's military occupation specialty was that of assistant squadron leader.  The service records also show that the Veteran served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge.  While the Veteran is not alleging a specific back injury in service, his statements are consistent with his circumstances of service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran is competent to describe actions such as heavy lifting and report having symptoms of back pain.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Although a lay person is competent to testify as to symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, the Board finds that the Veteran did experience back pain in service and he performed actions including heavy lifting and sleeping on hard surfaces such as the ground or on ammo boxes, and such duties and actions are consistent with his combat service.  

The medical evidence of record shows that the Veteran has a current diagnosis of a lumbar spine disability.  The November 2008 VA examination report indicates that the Veteran had degenerative disc disease at L4-5 and degenerative joint disease of the lumbar spine.  See also a November 2002 x-ray examination report, which showed an impression of early degenerative changes in the spine.  A 1996 CT examination of his lumbar spine showed some disc bulging throughout the lumbar area.  

Pursuant to the June 2011 Joint Motion, the Veteran should be afforded another VA examination in order to determine the nature and likely etiology of his claimed back disability.  The parties to the June 2011 Joint Motion agreed that the 2008 VA examination was inadequate since the examination did not comply with the 2007 Board remand instruction that the examiner should assume that the Veteran injured his back in service.  

As noted in the 2007 remand, the service treatment records are negative for any complaints or findings referable to a back disorder.  To the extent that the Veteran participated in combat with the enemy, his assertions about the circumstances of his combat service are found to be credible.  

In the 2007 remand, the VA examiner was directed to assume that the Veteran injured his back in service when formulating the medical opinion as to etiology of the back disability.  

The Board also noted that the April 1970 separation examination indicated that clinical evaluation of the spine was normal.  In the 2008 examination, it does not appear that the examiner assumed that there was a back injury in service, as reported by the Veteran.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that another examination is needed to determine whether the Veteran's current low back disability is due to an injury or disease that was sustained in active service.  As noted, the Veteran reported having back pain in service after sleeping on hard surfaces, lifting heavy boxes and machine guns.  

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, a report of an injury in service, a report of symptoms since service, and an association between the current disability and a past injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of any current back disability.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the claimed current back disability since.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO shall request legible copies of all outstanding clinical records that have not been previously obtained, and associate them with the claims file. 

The letter shall invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claim.

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back disorder.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner should be performed.  All current thoracolumbar spine diagnoses should be reported. 

The VA examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current back disability.  

After examining the Veteran and reviewing the entire record, the examiner is directed to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability is due to an injury to include sleeping on hard surfaces or lifting heavy items or another event or incident of the Veteran's period of active service.  

In offering this opinion, the examiner must acknowledge the Veteran's competent reports as to the onset of the back symptoms.  The examiner must assume that the Veteran did injure his back while serving in combat and may consider the fact that the Veteran did not show evidence of a back disorder at separation examination, at a May 1970 postservice enlistment physical, or based on the current record, for many years postservice.  The examiner should also acknowledge and consider the post-service back injuries when determining the likely etiology of the current back disability.  

A complete rationale must be provided for all findings and conclusions reached.  The examiner must identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

